     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     LEXI P. NEGIN, #250376
2    Assistant Federal Defender
     CHRISTINA SINHA, # 278893
3    Assistant Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
     Telephone: (916) 498-5700
5    Lexi_Negin@fd.org
6    Attorneys for Defendant
     JOHNATHAN SPRAGUE
7
8
                                   IN THE UNITED STATES DISTRICT COURT
9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                        )    Case No. 2:19-mj-039 AC
                                                      )
12                    Plaintiff,                      )    STIPULATION AND ORDER TO
                                                      )    CONTINUE PRELIMINARY HEARING
13          v.                                        )    AND EXCLUSION OF TIME
                                                      )
14   JOHNATHAN SPRAGUE,                               )    Date: July 18, 2019
                                                      )    Time: 2:00 p.m.
15                   Defendant.                       )    Judge: Hon. Carolyn K. Delaney
                                                      )
16                                                    )
17
18           Plaintiff, United States of America, by and through Assistant United States Attorney
19   Roger Yang, and Defendant Johnathan David Sprague, through his attorneys Lexi P. Negin and
20   Christina Sinha, Assistant Federal Defenders, hereby stipulate to continue the Preliminary
21   Hearing set for July 18, 2019 to September 10, 2019, at 2:00 p.m.
22           The parties agree that the time beginning July 18, 2019 extending through September 10,
23   2019, should be excluded from the calculation of time under the Speedy Trial Act. Further, the
24   Defendant consents to an extension of the time for a Preliminary Hearing until September 10,
25   2019. Fed.R.Crim.P. 5.1(d). The parties submit that the ends of justice are served by the Court
26   excluding such time, so that they may have reasonable time necessary for effective preparation,
27   taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). In particular,
28
      Stipulation and Order to Continue Preliminary       -1-
      Hearing and Exclusion of Time
1    the time is required so that the parties can conduct investigation and review discovery. Mr.
2    Sprague consents to this continuance.
3            The parties stipulate that the interests of justice outweigh the interest of the public and the
4    defendant in a speedy trial, 18 U.S.C. § 3161(b) and (h)(7)(A), and further that this good cause
5    outweighs the public’s interest in the prompt disposition of criminal cases. Fed.R.Crim.P. 5.1(d).
6            IT IS SO STIPULATED.
7
8    Dated: July 2, 2019                              HEATHER E. WILLIAMS
                                                      Federal Defender
9
10                                                    /s/ Lexi P. Negin
                                                      LEXI P. NEGIN
11                                                    Assistant Federal Defender
12                                                    /s/ Christina Sinha
13                                                    CHRISTINA SINHA
                                                      Assistant Federal Defender
14
                                                      Attorneys for JOHNATHAN SPRAGUE
15
     Dated: July 2, 2019                              MCGREGOR W. SCOTT
16
                                                      United States Attorney
17
                                                      /s/ Roger Yang
18                                                    ROGER YANG
                                                      Assistant United States Attorney
19                                                    Attorney for Plaintiff
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Preliminary     -2-
      Hearing and Exclusion of Time
1                                                     ORDER
2            The Court has read and considered the Stipulation to Continue the Preliminary Hearing
3    Pursuant to Rule 5.1(d) and Exclusion of Time. The Court finds that the Defendant consents to
4    the extension of time for the Preliminary Hearing under Federal Rule of Criminal Procedure,
5    Rule 5.1(d). The Court hereby finds that the Stipulation, which this Court incorporates by
6    reference into this Order, demonstrates good cause for an extension of time for the preliminary
7    hearing date pursuant to Rule 5.1(d) of the Federal Rules of Criminal Procedure.
8            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the
9    interests of justice served by granting this continuance outweigh the best interests of the public
10   and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T4. The Court
11   further finds that the extension of time would not adversely affect the public interest in the
12   prompt disposition of criminal cases.
13           THEREFORE, FOR GOOD CAUSE SHOWN:
14           1. The preliminary hearing is continued to September 10, 2019, at 2:00 p.m. before
15   Magistrate Judge Allison Claire.
16           2. The time between July 18, 2019, and September 10, 2019, shall be excluded from
17   calculation pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T4.
18           3. Defendant shall appear at that date and time before the Magistrate Judge on duty.
19
             IT IS SO ORDERED.
20
21   Dated: July 2, 2019

22
23
24
25
26
27
28
      Stipulation and Order to Continue Preliminary    -3-
      Hearing and Exclusion of Time
